       Case 1:21-cv-10330-WGY Document 118 Filed 07/06/21 Page 1 of 20




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

                                                   )
BOSTON PARENT COALITION FOR                        )
ACADEMIC EXCELLENCE CORP.,                         )
                                                   )
       Plaintiff,                                  )
                                                   )
       v.                                          ) Civil Action No. 1:21-cv-10330-WGY
                                                   )
SCHOOL COMMITTEE OF THE CITY OF                    )
BOSTON, ALEXANDRA OLIVER-DAVILA,                   )
MICHAEL O’NEIL, HARDIN COLEMAN,                    )
LORNA RIVERA, JERI ROBINSON, QUOC                  )
TRAN, ERNANI DeARAUJO, and BRENDA                  )
CASSELLIUS,                                        )
                                                   )
       Defendants,                                 )
                                                   )
THE BOSTON BRANCH OF THE NAACP,                    )
THE GREATER BOSTON LATINO                          )
NETWORK, ASIAN PACIFIC ISLANDER                    )
CIVIC ACTION NETWORK, ASIAN                        )
AMERICAN RESOURCE WORKSHOP,                        )
MAIRENY PIMENTAL, and H.D.,                        )
                                                   )
       Defendants-Intervenors.                     )
                                                   )


                     DEFENDANTS’ OPPOSITION TO PLAINTIFF’S
                     MOTION PURSUANT TO FEDERAL RULE 60(b)

       Defendants School Committee of the City of Boston, School Committee members

Alexandra Oliver-Dávila, Michael O’Neil, Hardin Coleman, Lorna Rivera, Jeri Robinson, Quoc

Tran, and Ernani DeAraujo and Superintendent of Boston Public Schools Brenda Cassellius

(collectively “Boston Public Schools” or “BPS”), hereby oppose the Fed. R. Civ. P. 60(b) motion

(“Motion”) of Plaintiff Boston Parent Coalition For Academic Excellence Corp. (“Coalition”).




                                              1
        Case 1:21-cv-10330-WGY Document 118 Filed 07/06/21 Page 2 of 20




I.      PRELIMINARY STATEMENT.

       On June 22, 2021, the Coalition moved under Fed. R. Civ. P. 60(b) to reopen the

Judgment entered by this Court in Boston Parent Coalition for Academic Excellence, Corp. v.

The School Committee of the City of Boston, No. 21-CV-10330-WGY, 2021 WL 1422827 (D.

Mass. Apr. 15, 2021), and which is now pending on appeal before the First Circuit. See No. 21-

1303. The Coalition asserts that BPS had a legal obligation to disclose certain text messages

between members of the Boston School Committee and that its failure to do so requires that the

judgment be reopened. BPS opposes the Motion on the grounds that there has been no violation

that triggers the application of Rule 60(b), as it had no legal obligation to produce or provide the

text messages to the Coalition and there was no direct or indirect cover up of those text

messages. Further, those text messages do not provide a basis for any change of this Court’s

decision as required by Rule 60(b).

II.    STATEMENT OF PROCEEDINGS AND FACTS.

       A.         Public Record Requests and Responses.

                  1.       Boston Globe.

       On October 21-22, 2020, the School Committee discussed and adopted the Working

Group’s 2021-2022 Admission Plan (“Interim Plan”).1/ On November 17, 2020, the Boston

Globe made a request for text messages “related to BPS issues that were sent and received by

each Boston School Committee members during their meeting that began on October 21 and

ended on October 22.” Affidavit of Catherine Lizotte (“Lizotte Aff.”) (Exh. A hereto) at ¶ 3 and

Att. A. As School Committee members do not possess publicly-issued phones, upon receipt of a

public records request from the Boston Globe, BPS collected text messages from the personal



       1/
            The School Committee meeting lasted into the early morning of October 22, 2021.

                                                        2
         Case 1:21-cv-10330-WGY Document 118 Filed 07/06/21 Page 3 of 20




cell phones of School Committee members and undertook to separate personal messages from

those related to the member’s official capacity or matters under the committee’s purview. Lizotte

Aff. at Att. A. In consultation with the then Corporation Counsel Eugene O’Flaherty, First

Assistant Corporation Counsel for Government Services Henry C. Luthin, and the Director of

Public Records Shawn A. Williams, a final determination was made concerning what records

were responsive to the Boston Globe’s request and the form of their disclosure. Id. at ¶ 6;

Affidavit of Henry Luthin (“Luthin Aff.”) (Exh. B hereto) at ¶¶ 2-4. Due to difficulty in reading

some of the screen shot images, BPS decided to provide a type written version of the text

messages. Id. Further, to assist with the readability of the text messages, BPS transcribed the text

messages that were determined to be “made” or “received” in the School Committee member’s

official capacity under the Massachusetts Public Records Law, M.G.L. c. 4, § 7(26) and c. 66, §

10. Then BPS transmitted 8 pages of transcribed text messages to the Boston Globe. Lizotte Aff.

at Atts. U and C.

        Following the Boston Globe’s publication of some screen shots of texts that had not been

transcribed, BPS, through Shawn Williams, Boston’s Director of Public Records and Records

Access Officer, sent to the Globe, as well as all others who had requested text messages, all of

the screen shots of the text messages that had been collected. Affidavit of Shawn A. Williams

(“Williams Aff.”) (Exh. C hereto) at ¶ 17 and Att. 1.

                 2.       Darragh Murphy.

        On November 19, 2020, BPS received six separate public record requests from Darragh

Murphy, a Boston resident from Dorchester.2/ Lizotte Aff. at ¶¶ 7-12 and Att. D-1. BPS




        2/
         In Boston’s tracking system for public records requests, each request is assigned a number. When there
are documents responsive to a request, those documents are provided electronically through a Google drive.

                                                        3
        Case 1:21-cv-10330-WGY Document 118 Filed 07/06/21 Page 4 of 20




responded to all six of the requests on January 13, 2021 under cover of a single correspondence.

Id. at ¶ 13 and Att. J.

        One of Murphy’s requests (Request #R001023-111920) sought:

        [c]opies of all electronic communications, including emails, text messages, voicemails,
        social media messages, tweets, etc, to and from Superintendent Cassellius, her staff
        and/or assistants, and all members of the Boston School Committee, and all members of
        the Exam School Working Group regarding the Exam School Working Group, including
        electronic attachments to all electronic communications.

Lizotte Aff. at ¶ 9 and Att. F. On January 13, 2021, BPS provided approximately 213 pages of

email correspondence and related documents responsive to Murphy’s request for electronic

communications regarding the Exam School Working Group. Id. at ¶ 13 and Att. J. See also

Affidavit of Darrah Murphy in Support of Parent Coalition (“Murphy Aff.”) at ¶¶ 5-7 and Att. C.

The response did not include any text messages. Id. at ¶ 7.

        Subsequently, Murphy made a request on February 12, 2021, for information regarding

the Exam School applicant pool for the 2021/2022 school year. On February 23, 2021, Murphy

made a further request seeking:

        -Copies of ALL electronic text messages, instant messages, and any other form of
        electronic communication sent and/or received, including any and all "group" messages
        sent and/or received by more than one of the following listed individuals, during the
        School Committee meeting scheduled for October 21, 2020, from the time the meeting
        started on 10/21/2020 until it was officially adjourned on Thursday, October 22, 2020,
        between and among each and all of the following: Superintendent Brenda Cassellius SC
        Chair Michael Loconto SC Members: Lorna Rivera Jeri Robinson Michael O'Neil
        Alexandra Oliver-Davila Hardin LK Coleman Quoc Tran.

        -List of students who currently comprise the applicant pool for incoming school year
        2021/2022 for the three exam schools (Boston Latin School, Boston Latin Academy,
        John D O'Bryant School), de-identified and sorted by GPA.

        -All of the Grade Point Averages sorted by Zip Code of the students, de-identified, who
        currently comprise the applicant pool for incoming school year 2021/2022 for the three
        exam schools (Boston Latin School, Boston Latin Academy, John D O'Bryant School).
        Please provide the list by zip code. For example:
        Zip Code 02122: List all the GPA's of the de-identified students currently comprising the

                                                4
       Case 1:21-cv-10330-WGY Document 118 Filed 07/06/21 Page 5 of 20




       applicant pool who reside in Zip Code 02122.
       Zip Code 02126: List all the GPA's of the de-identified students currently comprising the
       applicant pool who reside in Zip Code 02126.
       And so on until every Zip Code in the City of Boston is included in the response,
       including Zip Codes for which there are no applicants in the pool and Zip Codes in which
       there are fewer than 10.

       -Written transcript of the entire School Comm meeting held on October 21, 2020


Lizotte Aff. at ¶ 14 and Att. K. See also Murphy Aff. at ¶ 8 and Att. D. BPS responded to the

bulk of Murphy’s request on March 22, 2021. Lizotte Aff. at ¶ 17 and Att. O. However, in

response, to the portion of Murphy’s request seeking text messages, the BPS responded on

March 9, 2021, by providing the document containing transcribed text messages previously

provided to the Boston Globe. Id. at ¶ 16 and Att. M.

       As a requester of text messages related to the October 21-22 meeting, on June 18, 2021,

Murphy was provided with copies of all the screen shots of text messages after portions thereof

had been published in the Boston Globe. Williams Aff. at ¶ 17 and Att. 1.

               3.     The Coalition.

       On November 20, 2020, the Coalition – the eventual Plaintiff in this case – made an

extensive request for documents itemized in a four-page appendix covering fifteen (15) separate

requests for information or data sets regarding the October 21, 2020 exam school admission

presentation to the Boston School Committee. Lizotte Aff. at ¶19 and Att. P. A response was

provided on January 13, 2021. Id. at ¶ 17 and Att. Q.

       Subsequently, on February 12, 2021, the Coalition requested “the total number of

applicants sorted by zip code for the current Fall 2021 Boston Exam Schools Admission cycle.”

Lizotte Aff. at 20 and Att. R. A response was provided on March 22, 2021. Id. at ¶ 20 and Att. S.




                                                5
        Case 1:21-cv-10330-WGY Document 118 Filed 07/06/21 Page 6 of 20




The Coalition made a further request for information on June 23, 2021, and the response is

currently pending. Id. at ¶ 21 and Att. T.

       As the Coalition had never requested text messages made and received during the

October 21-22, 2020 School Committee meeting, it was not provided with the screen shots

provided to the Globe, Murphy and others. Lizotte Aff. at ¶ 22.

       B.      The Coalition and Darragh Murphy.

       Until raised by counsel for the Coalition, Cal Stein, Esq., in a June 16, 2021 email to the

undersigned, neither BPS nor its attorneys were aware that there was any relationship between

Murphy and the Coalition. It was not until receipt of her affidavit in support of the Coalition’s

Motion that BPS and its counsel was even aware that Murphy was a “member” of the Coalition.

       Following service of the Complaint in this case, BPS through its counsel sought to

determine whether the Coalition would have standing to bring this action. Therefore, Thomas

Costello, an attorney with the undersigned law firm, obtained copies of the Articles of

Organization, an Amendment to the original Articles, and a Business Entity Summary from the

Massachusetts Secretary of the Commonwealth’s website. Affidavit of Thomas Costello

(“Costello Aff.”) (Exh. D hereto) at ¶¶ 4-5 and Att. A. Officers of the Coalition are listed in the

Articles and referred to in the Amendment. None of these documents mention Darragh Murphy.

       C.      Procedural Facts.

       On February 26, 2021, the Complaint in this case was filed. At the scheduling hearing on

March 3, 2021, the following exchange occurred:

       Mr. Hurd: Judge, there is one. So I’m presuming that – that given our good-faith efforts
       in all parts…of everybody concerned, to reach a case-stated solution by the 15th, that
       launching discovery at this point would not be something the Court would want us to do?

       The Court: That’s correct.



                                                  6
         Case 1:21-cv-10330-WGY Document 118 Filed 07/06/21 Page 7 of 20




         Mr. Hurd: I will make a point, your Honor, …no problem with that. I would make the
         point that if we are unable to reach agreement on some facts that may be critical to the
         Court’s decision, that some expedited discovery may be needed come the morning of the
         16th.

         The Court: …I’ll hear you on that. I will tell you, where you want equitable relief and
         where the School Committee will have delayed – respectfully, and I appreciate it, for so
         long as it can, …if we’re going to have a trial, I don’t know how much discovery is
         necessary, I think maybe just getting witnesses in here and getting them to testify is what
         we need….

Transcript of Zoom Hearing March 3, 2021 at 20. Thus, the Court issued an order directing that

the parties work together to reach a stipulation of facts and “no discovery prior to the March 15,

2021 hearing.” ECF No. 27.

         As directed by the Court, the parties worked to agree on the facts for inclusion in an

Agreed Statement of Facts. In the introduction, the parties agreed that:

         [t]o the extent the statements below cite to documents, the documents are true and
         accurate copies and the parties refer the Court to those documents for a more thorough
         discussion of the facts.

ECF 38 at 1.

         In addition, the Coalition and BPS agreed to include the following:

         67. A true and accurate transcription of text messages between Boston School Committee
         members, Vice-Chairperson Alexandra Oliver Davila and Lorna Rivera during the
         October 21, 2020 Boston School Committee meeting is attached as Document 72.
         [Intervenors object to this Paragraph.]

         68. A true and accurate transcription of text messages between Boston School Committee
         Member, Vice-Chairperson, Alexandra Oliver-Davila and Superintendent Brenda
         Cassellius during the October 21, 2020 Boston School Committee meeting is attached as
         Document 73.3/ [Intervenors object to this Paragraph.]

ECF 38 at ¶¶ 67-68.




         3/
          The inclusion of these provisions had been previously proposed by the Coalition in an earlier draft of the
Agreed Statement of Facts.

                                                         7
        Case 1:21-cv-10330-WGY Document 118 Filed 07/06/21 Page 8 of 20




        Following briefs and oral argument, the Court issued its decision on April 15, 2021. 2021

WL 1422827 (D. Mass. 2021). This Court denied the Coalition’s request for preliminary

injunction and entered judgment in BPS’s (and Intervenor Defendants’) favor. Among other

things, this Court upheld the constitutionality of the Interim Plan after finding a “rational basis”

review applied, rather than the “strict scrutiny” argued by the Coalition. Id. at *10-14. As part of

its decision, the Court found that Coalition had failed to establish that the Interim Plan had a

disparate impact and an invidious discriminatory purpose. Id. at *14-16.

        On April 28, 2021, the First Circuit denied the Coalition’s motion for injunction pending

appeal, essentially adopting this Court’s reasoning in determining that the Coalition had failed to

demonstrate the substantial likelihood of success on the merits of its claim. See Bos. Parent Coal.

for Acad. Excellence Corp. v. Sch. Comm. of City of Bos., 996 F.3d 37 (1st Cir. 2021).4/

III.    ARGUMENT.

        A.          BPS Responded To The Public Records Requests In Accordance With The
                    Massachusetts Public Records Law.

        The Coalition conflates the Massachusetts public records statute and the discovery rules

of the Federal Rules of Civil Procedure. Public records requests and responses are governed by a

statutory scheme separate and apart from the rules of this Court. See M.G.L. c. 4, § 7(26) and c.

66 §10 (“Public Records Law”). Indeed, the Coalition’s Motion rests entirely upon the

unfounded assumption that BPS must have been aware of the relationship between the Coalition

and Murphy and therefore purposefully withheld from the Coalition the text messages at issue in

this case.

        BPS’s public records responses were reasonable and at no time appealed by the

requestors. For those aggrieved by a public entities’ response to a request, the proper means of


        4/
             Additional facts will be discussed in the Argument section below.

                                                           8
        Case 1:21-cv-10330-WGY Document 118 Filed 07/06/21 Page 9 of 20




redress is not here; rather, it is to the Supervisor of Public Records or the Superior Court. See

M.G.L. c. 66, § 10(a).

       A “public record” is a record “made or received by” a public employee acting in his or

her capacity as a public employee, or, as in the instant matter, as a member of a school

committee. M.G.L. c. 4, § 7(26). This includes “all books, papers…or other documentary

materials or data, regardless of physical form or characteristic.” Id. “Other documentary

materials or data” encompasses public records that are a product of advances in technology, such

as electronic mail, social media, and text messages. See Richard T. Holland, To Tweet or Not to

Tweet? Social Media, Public Records, and the Open Meeting Law, Vol. 28, No. 4, Municipal

Advocate, 22 (2018).

       Further, public records may exist outside the direct custody or control of a public entity.

Supervisor of Public Records Bulletin 03-96, Application of the Public Records Law to

Electronic Records Access, https://www.sec.state.ma.us/arc/arcrmu/rmubul/bul396.htm (last

visited: July 5, 2021) (“the availability of information in the custody of Massachusetts

governmental entities is dependent upon the substance of the information, rather than the form in

which it is maintained”). In other words, “access to a record pursuant to the Public Records Law

rests on the content of the record” and whether it relates to public business. William Francis

Galvin, A Guide to the Massachusetts Public Records Law, p. 9 (202),

https://www.sec.state.ma.us/pre/prepdf/guide.pdf (last visited: July 5, 2021); see also Guide for

Members of Public Boards and Commissions, Massachusetts office of the Inspector General, p.

11 (2017), https://www.mass.gov/doc/guide-for-members-of-public-boards-and-

commissions/download (last visited: July 5, 2021).




                                                  9
       Case 1:21-cv-10330-WGY Document 118 Filed 07/06/21 Page 10 of 20




       On November 17, 2020, BPS received its first request for text messages “related to BPS

issues that were sent and received by each Boston School Committee members during their

meeting that began on October 21 and ended on October 22” from the Boston Globe. Lizotte Aff.

at ¶ 3. Whereas Boston School Committee members do not have BPS-issued mobile phones,

BPS requested members submit copies or “screenshots” of their text messages for that time

period to the Records Access Officer. Then, BPS reviewed the screen shots and determined that,

due to legibility issues, the best course was to provide a transcript of messages to the Boston

Globe. Lizotte Aff. at ¶ 4-15.

       BPS conducted a review of each message to determine whether its content pertained to

the members’ public role. Lizotte Aff. Exh. X. Messages that were personal in nature were not

included. Id. For example, messages about “westie whites” and “eating kit kats” were not

included because BPS believed those comments were not made in the member’s public capacity.

Id.; Murphy Aff. at Att. H.

       Ultimately, a transcript was provided with ellipses (i.e., “*******”) indicating where

conversations about public business had stopped and started. BPS described its process in a

cover letter to the Boston Globe, stating “While no portions of texts were redacted based on

statutory exemptions to the public records law, BPS did omit portions deemed not ‘related to

BPS issues.’” Lizotte Aff. Exh. 1. BPS considered its response completed and the Boston Globe

did not appeal it. M.G.L. c. 66, § 10(a).

       After the Boston Globe published on the matter, Murphy made several requests to BPS

for public records. Lizotte Aff. at Atts. 2 to 7. Murphy did not identify herself as a member of or

affiliated with the Coalition. BPS responded to these requests, including notice of the requestors’

rights to appeal. Id. at Att. 9, 10. The responses were not appealed. See M.G.L. c. 66, § 10(a).



                                                10
        Case 1:21-cv-10330-WGY Document 118 Filed 07/06/21 Page 11 of 20




        Murphy made an additional request for text messages again on February 23, 2021.5/

Lizotte Aff. at Att. 12. On March 9, 2021, BPS responded to Murphy’s request with the same

document that was previously provided to the Boston Globe. Id. at Att. 14. BPS did not conduct

any additional analysis of the text messages because it had already reviewed the them and made

the determination regarding the School Committee members’ public functions. Lizotte Aff. ¶ 16.

BPS inadvertently did not attach the same cover letter that it did to the Boston Globe response, it

still included a right of appeal. Id. Murphy did not appeal this response.

        The Coalition’s Motion improperly suggests that it made the public records requests at

issue or that BPS had knowledge of Murphy’s involvement with the Coalition. In the Coalition’s

Preliminary Statement, it states that the text messages “should [have] been provided to the

Boston Parents in response to its public records requests.”6/ Coalition’s Memo at 1. However, the

Coalition itself never made a request for text messages. Lizotte Aff. at ¶ 22. Information from the

Secretary of State’s Office available to BPS at the time of the Coalition’s filing did not list

Murphy as a member or officer of the Coalition. Costello Aff. at ¶¶ 4-5 and Att. A. Furthermore,

Murphy made her requests in her individual capacity with no apparent association to the

Coalition. Lizotte Aff. at Atts. 2 to 7. Nevertheless, the Coalition continues to represent

throughout its Motion that it was the requestor of text messages.

        Now, Murphy now takes issue with the sufficiency of BPS’s response. In her affidavit,

Murphy details that BPS’s responses did not include actual copies of the requested messages – a

detail that would have been immediately evident upon receiving BPS’s response. See Murphy

Aff. at ¶ 20. Murphy also recognizes that “instead of producing [the text messages], the City of



        5/
          The Coalition did not file its lawsuit until February 26, 2021. At that time, BPS remained unaware of
Murphy’s affiliation with the Coalition.
       6/
          The Coalition refers to itself as “Boston Parents” in its Motion.

                                                        11
       Case 1:21-cv-10330-WGY Document 118 Filed 07/06/21 Page 12 of 20




Boston used an ellipsis,” which suggests that the transcript was not complete. Id. However,

rather than seeking clarification or exercising her right to appeal BPS’ response at the time, the

Coalition now brings Murphy’s grievances to this Court for redress rather than Murphy

appealing them to the Supervisor of Public Records or Massachusetts Superior Court. M.G.L. c.

66, § 10A.

       Now, in this Court, the Coalition challenges the sufficiency of BPS’s responses to

Murphy’s public records requests. In her affidavit, Murphy details that BPS’s responses did not

include actual copies of the requested messages – a detail that would have been immediately

evident upon receiving BPS’s response. See Murphy Aff. at ¶ 20. Murphy also recognizes that

“instead of producing [the text messages], the City of Boston used an ellipsis,” which suggests

that the transcript was not complete. Id. However, rather than seeking clarification or exercising

her right to appeal BPS’ response at the time, the Coalition now brings Murphy’s grievances to

this Court for redress rather than before the Supervisor of Public Records or Massachusetts

Superior Court. M.G.L. c. 66, § 10A.

       B.       The Coalition Fails To Prove Fraud, Misrepresentation, Or Substantial
                Interference.

       The Coalition’s argument is divorced from this case’s procedural history and

mischaracterizes BPS’s conduct. The transcript submitted to the Court as part of the agreed upon

record was an excerpt created and provided by the Coalition for inclusion in the Joint Agreed

Statement of Facts. The Coalition and BPS represented to the Court that the except was:

             A true and accurate transcription of text messages between Boston School Committee
             Members, Vice-Chairperson Alexandra Oliver Davila and Lorna Rivera during the
             October 21, 2020 Boston School Committee meeting.

ECF No. 37 at ¶ 67.




                                                 12
          Case 1:21-cv-10330-WGY Document 118 Filed 07/06/21 Page 13 of 20




          At no point did BPS represent that the excerpt was a complete transcription of all text

messages between school committee members. Similarly, the Coalition never made such an

assertion which would have led into inquiry by BPS’ counsel.7/

          Under Rule 60(b)(3), a Court may relieve a movant from a final judgment if it proves by

clear and convincing evidence that fraud, misrepresentation, or misconduct by an opposing party

substantially interfered with its ability to prepare for and present its case fully and fairly. See

FRCP 60(b)(3); See also Anderson v. Cryovac, Inc., 862 F.2d 910, 923 (1st Cir. 1988); Karak v.

Bursaw Oil Corp., 288 F.3d 15, 21 (1st Cir. 2002). Courts have not yet provided a useful

definition of “fraud on the court.” Roger Edwards, LLC v. Fiddes & Son LTD., 427 F.3d 129,

133 (1st Cir. 2005). Even “perjury…alone has never been sufficient.” Id., quoting Wright, Miller

& Kane, Federal Practice and Procedure: Civil 2d § 2870, at 419-20 (1995). Nevertheless, “[t]he

actor’s intent “is not immaterial” in assessing conduct under Rule 60(b)(3). Anderson, 862 F.2d

at 925.

          Regarding nondisclosure, the First Circuit has explained that “[it] comes in different

shapes and sizes: it may be accidental or inadvertent, or considerably more blameworthy (though

still short of fraud or outright misrepresentation)” and not all forms of “nondisclosure” require a

judgment be reversed. Id. None of the cases cited by the Coalition relate to public records

requests and a party’s obligations in a case with a similar procedural posture as here. In

Anderson, the evidence at issue – interrogatories and exculpatory documents – were the subject

of pretrial discovery. 862 F.3d 910 (remanded); see also Anderson v. Beatrice Foods Co., 127

F.R.D. 1 (D. Mass. 1989). In Karak, the Court considered competing affidavits. 862 F.2d 21

(motion still denied). In Roger Edwards, LLC v. Fiddes & Son LTD, the Court considered a Rule


          7/
          Indeed, when the Coalition’s counsel raised questions during the development of the Joint Agreed
Statement of Facts undersigned counsel attempted to obtain answers.

                                                       13
       Case 1:21-cv-10330-WGY Document 118 Filed 07/06/21 Page 14 of 20




60(b)(3) motion that occurred “after extensive discovery.” 427 F.3d 129 (1st Cir. 2005) (motion

still denied). In Rozier, the movant alleged failure to fully comply with a discovery order and

accurately answer interrogatories. 573 F.2d 1332 (motion still denied).

               1.      The Coalition has failed to show that BPS committed fraud,
                       misrepresentation, or misconduct.

       At the initial hearing, the Court ordered that no discovery would be allowed and urged

the parties to work together to supply the Court with an agreed-upon record. The Coalition had

thousands of pages of documents that it wished to offer into evidence, including an excerpt of the

text message transcription. Clearly, the document offered by the Coalition was not a full and

complete transcript; rather, it was an excerpt of the document provided to Darragh Murphy and

the Globe, containing a specific conversation between two School Committee members.

       The Coalition did not proffer any details about the document that would warrant

additional inquiry. BPS did not know the exact source of the document; nor did the Coalition

make any representations about it. However, BPS was aware that the City of Boston had

responded to public records requests for School Committee communications. Lizotte Aff. at ¶ 3.

A review of the Coalition’s document showed a transcript of a discrete conversation between two

School Committee members. ECF Nos. 38-72 and 38-73.

       The facts are void of fraud, misrepresentation, and misconduct. BPS attested that only the

exhibit was a “true and accurate transcription of text messages,” which it certainly was. BPS did

not attest to it being a complete transcript of all the text messages between the two School

Committee members in both their personal and public capacities under the Public Record Law.

The Coalition’s argument hinges upon this fact, which they have failed to prove. As such, the

Motion should be denied.




                                                14
       Case 1:21-cv-10330-WGY Document 118 Filed 07/06/21 Page 15 of 20




               2.      The Coalition fails to prove that BPS substantially interfered with its
                       ability to prepare for and present its case fully and fairly.

       Nevertheless, even if the Court were to find that fraud, misrepresentation, or misconduct

occurred, the Coalition fails to prove that they were prevented from fully and fairly preparing or

presenting their case. The text messages at issue have no effect on the Coalition’s theory of the

case. Evidence that is “cumulative, insignificant, or of marginal relevance,” as is the case here,

would “needlessly squander judicial resources.” Anderson, 862 F.2d 924. Unlike many cases

where the evidence at issue has been destroyed, here the Court has the messages themselves to

consider. Anderson, 862 F.2d at 926.

       Comparing the Coalition’s Motion to previous briefing, the text messages would merely

be cumulative and have no effect on the Coalition’s theory of liability. The Coalition seeks to

utilize the text messages to support their argument for the application of strict scrutiny - an

argument that they already fully briefed and the Court considered. The Coalition’s leading

argument was that “Defendant’s Racially Discriminatory Purposes Motivate the Zip Code Quota

Plan” and fully briefed the application of a strict scrutiny analysis. ECF No. 63 at 3-8.

       As the Coalition acknowledges, the text messages at issue relate solely to its subsidiary

argument about racial animus – that is, it was unable to show that the Interim Plan and its impact

evidenced purposeful discrimination. Here, the Coalition alleges that evidence of racial animus

by School Committee members does.

       Before this Court, the Coalition focused on Chairperson Loconto’s apparent mocking of

Asian names at the October 21, 2020 School Committee meeting and Committee members

Oliver-Dávila and Rivera’s text message exchange about it. While the Court found that Loconto

statements were “racist,” the fact that an additional message exchange add similarly

inappropriate statements does not establish that the non-disclosure of the texts substantially

                                                 15
       Case 1:21-cv-10330-WGY Document 118 Filed 07/06/21 Page 16 of 20




interfered with the Coalition’s ability to prepare for and present its case. The “new evidence” is

cumulative and has no effect on the Coalition’s theory of the case.

       C.       The Coalition Fails To Prove The Existence Of Newly Discovered Evidence
                That, With Reasonable Diligence, Could Not Have Been Discovered In Time
                To Move For A New Trial.

       The Coalition also seeks the Court’s relief under Rule 60(b)(2). Under this rule, a court

may relieve a party from a final judgment upon finding that newly discovered evidence that, with

reasonable diligence, could not have been discovered in time to move for a new trial under Fed.

R. Civ. P. 59(b). See Fed. R. Civ. P. 60(b)(2). To obtain such relief, the movant must prove

specifically:

       1)       the evidence has been discovered since the trial;

       2)       the evidence could not by due diligence have been discovered earlier by the

                movant;

       3)       the evidence is not merely cumulative or impeaching; and

       4)       the evidence is of such a nature that it would probably change the result were a

                new trial to be granted.

Mitchell v. United States, 141 F.3d 8, 18 (1st Cir.1998). The Coalition fails to meet its burden

with regard to newly discovered evidence.

                1.     The Coalition fails to prove that the evidence is not merely cumulative
                       or impeaching.

       The newly discovered evidence – text messages – is merely cumulative in nature as the

Coalition repeatedly pointed to alleged racial animus in its prior briefing. Under the Mitchell

framework, the movant must prove that the evidence is not merely cumulative or impeaching in

nature in order to prevail. See 141 F.3d at 18. The Coalition points toward the two text messages

of Olivera-Davila and Rivera as evidencing the whole committee’s racial animus; however, the

                                                 16
       Case 1:21-cv-10330-WGY Document 118 Filed 07/06/21 Page 17 of 20




Coalition had already assigned a racial animus toward these two members and the committee.

Compare Kettenbach v. Demoulas, 901 F. Supp. 486, 597 (D. Mass. 1995) (where newly

discovered evidenced offered an “entirely different theory of the case than offered at trial.”).

       The Court fully explored the issue of alleged animus, specifically including that of Rivera

and Oliver-Dávila. The Coalition briefed and the Court considered multiple statements of Rivera

during working groups. See ECF No. 3 at 5-6. The Coalition briefed and the Court considered

the statements of Oliver-Dávila during working groups. Id. at 6. The Coalition already argued

and the Court considered that Rivera and Olivera-Davila expressed racial animus in their text

messages.

       The Court’s ruling appropriately concerned the constitutionality of the Committee’s

actions as a whole – not the alleged animus of individual members. The Coalition already argued

and the Court considered statements that the Coalition believed to be “the smoking gun of an

overtly discriminatory statement” several times over. ECF No. 63 at 17. Therefore, the two new

text messages upon which the Coalition’s Motion hinges are merely cumulative.

               2.      Plaintiff fails to prove the evidence would cause a change in result at a
                       new trial.

       The Coalition’s Motion should be denied because even were the new evidence considered

at a new trial its underlying claim still fails. As discussed, the Coalition must prove “the evidence

is of such a nature that it would probably change the result were a new trial to be granted.”

Mitchell, 141 F.3d at 18.

       As argued above, the “newly discovered evidence” relates solely to the subsidiary

argument about racial animus – that is, unable to show that the Interim Plan and its impact

evidenced purposeful discrimination, the Coalition alleged that evidence of racial animus by

School Committee members met their burden. Before this Court, the Coalition focused on

                                                 17
       Case 1:21-cv-10330-WGY Document 118 Filed 07/06/21 Page 18 of 20




Chairperson Loconto’s apparent mocking of Asian names at the October 21, 2020 School

Committee meeting and Committee members Oliver-Dávila and Rivera’s text message exchange

about it.

        With respect to Loconto, the Court found “no persuasive evidence that any other voting

member had such animus” (Decision at 45) and that that the Oliver-Dávila and Rivera messages

“do not evidence an invidious discriminatory purpose” because they “evidence concern about the

remarks and speculation about the backlash from the comments [but] do not demonstrate that the

members of the School Committee supported the Chairperson’s racist mocking.” Id.

        Presumably, the Coalition would have made similar arguments with respect to the newly

disclosed messages. However, while wholly inappropriate and evincing extremely poor

judgment, these messages simply do not show that the Interim Plan was motivated by racial

animus. First, Rivera’s comment – “Wait til the white racists start yelling [a]t us” – merely

expresses her personal belief that white people she considers racist would attempt to confront the

Committee and challenge the Interim Plan on racial grounds. Oliver-Dávila’s response –

“Whatever…they are delusional” – is equally innocuous. To claim that White racists are

“delusional” is not a controversial stand with which any right-thinking person would take issue.

        While more problematic, Rivera’s related comment – that she is “[s]ick of westie whites”

– offers more of the same. Rivera’s evident frustration with this particular group’s insistence that

its privileged status be maintained is, if not politically correct, at least explainable. It certainly

does not rise to the level of an affirmative showing of some malicious racial animus on the part

of Rivera specifically, or the School Committee generally, in implementing the Interim Plan.

        Finally, even could these unfortunate messages be viewed in the starkly nefarious way

the Coalition urges, they still would not change the Court’s underlying ruling. Just like with



                                                   18
       Case 1:21-cv-10330-WGY Document 118 Filed 07/06/21 Page 19 of 20




Loconto’s statements, there is no evidence that any other Committee members agreed with or

supported these views. Without proof that the new messages would change the Court’s ruling,

the Coalition’s Motion should be denied.

       D.      The Coalition Fails To Prove Any Other Reason That Justifies Relief.

       Under Rule 60(b)(6), a party may obtain relief from judgment for “any other reason that

justifies relief.” The Coalition fails to prove any such reason and merely rely upon their

arguments for relief under Rule 60(b)(2) and (3) when requesting such relief.

       Relief from judgement is an extraordinary circumstance. Because the Coalition does not

meet their burden under Rule 60(b)(2) and (3), its claims must fail. Compare Toole v. Baxter

Healthcare Corp., 235 F.3d 1307, 1317 (2000). “[S]ubpart (6) is properly invoked only where

there are extraordinary circumstances, where the judgment may work an extreme and undue

hardship and where the asserted ground for relief are not recognized in clauses (1)-(5) of the

Rule.” Gonzalez v. Gannet Satellite Info. Network, Inc., 90 F.Supp. 329, 331 (N.D.N.Y. 1995),

aff’d, 101 F.3d 109 (2d Cir. 1996) (quotations and citations omitted).

       The Coalition asserts no extraordinary circumstances; therefore, BPS respectfully

requests that the Motion be denied.

IV.    CONCLUSION.

       For all of the foregoing reasons, the Court should deny the Coalition’s Motion.




                                                19
       Case 1:21-cv-10330-WGY Document 118 Filed 07/06/21 Page 20 of 20




                                              Respectfully submitted,

                                              SCHOOL COMMITTEE OF THE CITY OF
                                              BOSTON, ALEXANDRA OLIVER-DAVILA,
                                              MICHAEL O’NEIL, HARDIN COLEMAN,
                                              LORNA RIVERA, JERI ROBINSON, QUOC
                                              TRAN, ERNANI DeARAUJO and BRENDA
                                              CASSELLIUS,

                                              By their attorneys,


                                              /s/Kay H. Hodge
                                              Kay H. Hodge (BBO # 236560)
                                                     khodge@scmllp.com
                                              John M. Simon (BBO #645557)
                                                     jsimon@scmllp.com
                                              Stoneman, Chandler & Miller LLP
                                              99 High Street
                                              Boston, MA 02110
                                              (617) 542-6789

                                              Catherine A. Lizotte (BBO #666468)
                                                     catherine.lizotte@cityofboston.gov
                                              Legal Advisor
                                              Boston Public Schools
                                              2300 Washington Street
                                              Boston, MA 02119
                                              (617) 635-9250

Dated: July 6, 2021


                                       Certificate of Service

        I hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)
and that paper copies will be sent by first class mail, postage prepaid, to those indicated as non-
registered participants on July 6, 2021.


                                              /s/Kay H. Hodge
                                              Kay H. Hodge




                                                 20
